Citation Nr: 1300255	
Decision Date: 01/03/13    Archive Date: 01/11/13

DOCKET NO.  09-31 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for residuals of a right toe injury.


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

A notice of disagreement was received in October 2008, a statement of the case was issued in July 2009, and a substantive appeal was received in August 2009.

In his August 2009 substantive appeal, the Veteran requested a BVA hearing at a local VA office before a Member of the Board.  The Veteran's hearing was scheduled for September 2010, and he was sent a notice letter in August 2010.  The appellant did not report for the hearing, and he has neither requested a new hearing nor shown good cause for his failure to report.  Therefore, his hearing request is deemed withdrawn.

In March 2011 and April 2012, the Board remanded this case for additional development, and the case has been returned for further appellate review.

The Board also notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are potentially relevant to the issue on appeal.  Thus, any future consideration of this appellant's case should take into account the existence of this electronic record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran has claimed entitlement to service connection for residuals of a right toe injury.  He essentially contends that the injury in question occurred while he was in the Marine Corps.  

As discussed in the prior Board remands, the only service treatment records that have been associated with the claims file are a May 1975 pre-enlistment medical history report and the first page of a May 1975 pre-enlistment examination report.  These records are not the Veteran's complete service treatment records.   

As noted in the Board's March 2011 remand, where service records have been lost or destroyed through no fault of the Veteran, the Court has held that there is a heightened obligation on the part of VA to explain findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  In conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit evidence from "alternative sources" in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  

VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, outlines the procedures that are to be followed in obtaining service treatment records from "alternative sources."  Examples of such alternate evidence include the VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  See VA Adjudication Procedure Manual, M21-1MR, Part III, Subpart iii, Chapter 2, Section E, Topic 27, Block b.  

The March 2011 remand in this case directed that "[t]he Veteran should be notified in accordance with the provisions of 38 U.S.C.A. §5103A(b) and 38 C.F.R. §3.159(e) and informed that given the possible unavailability of his complete service treatment records, he may submit alternative records to substantiate his claim...."  

As noted in the Board's April 2012 remand, the AMC did not follow the March 2011 remand instruction.  The March 2011 notice letter did not inform the Veteran that his service treatment records were unavailable.  Nor did it inform him that there were alternate sources of evidence that may be used to substantiate his claim.  This case was therefore remanded again in order to provide the Veteran with the necessary notice.  

The Board finds that the May 2012 notice letter does not satisfy the remand directive, either, as it does not provide the Veteran with specific examples of the alternative forms of evidence that may be submitted in order to attempt to substantiate his claim.  Rather, it merely notifies the Veteran that "Given the possible unavailability of your complete service treatment records, you may submit alternate records to substantiate your claims."  

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the case at hand, the Board finds that the May 2012 notice letter provides the Veteran with insufficient information on how to substantiate his claim in light of the missing service treatment records.  The Board thus finds that a remand is necessary in order to complete the development that was directed but not accomplished following the March 2011 and April 2012 remands.

With respect to alternative sources of evidence, the Board notes that the Veteran included the names of "[t]wo more Marines[,] 1st Lt Hurly & Lcpl Parker," on a second substantive appeal form that was received by VA in September 2009.  It is unclear from this record whether the Veteran desired for VA to contact these individuals for corroborating statements.  The new duty to assist letter should specifically notify the Veteran that VA is unable to contact any fellow service members on his behalf, but that he may contact these individuals to obtain any personal statements that they may provide.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran a VCAA letter notifying the Veteran and his representative of any information or lay or medical evidence not previously provided that is necessary to substantiate the service connection claim on appeal.  Most importantly, this letter should inform the Veteran that he can submit "alternative sources" of evidence in place of his missing service treatment records. 

This letter should specifically advise the Veteran that such alternate evidence examples of such alternate evidence include the VA military files; statements from service medical personnel; 'buddy' certificates or affidavits; state or local accident and police reports; employment physical examination reports; medical evidence from civilian/private hospitals, clinics, and physicians where or by whom a Veteran was treated, either during service or shortly after separation; letters written during service; photographs taken during service; pharmacy prescription records; and/or insurance examinations reports.  Allow the Veteran additional time to submit such evidence after receipt of the VCAA letter.

In reference to the "[t]wo more Marines[,] 1st Lt Hurly & Lcpl Parker," that were identified by the Veteran in his September 2009 statement, the Veteran should also be informed that VA is unable to contact any fellow service members that on his behalf, but that he may contact these individuals to obtain any personal statements that they may provide.  

2.  The RO/AMC should take any additional actions it deems appropriate to locate the Veteran's service treatment records or otherwise verify his in-service right foot injury.  All efforts made to locate these records should be documented in the claims folder, and the Veteran should be notified of all steps taken to obtain these records and of any responses that are received.

3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO/AMC should readjudicate the issue of entitlement to service connection for residuals of a right toe injury.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


